—Determination of respondent Police Commissioner dated September 29, 1995, which found petitioner guilty of wrongfully striking a handcuffed prisoner and imposed a penalty of forfeiture of 10 vacation days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Arber, J.], entered July 23, 1996), dismissed, without costs.
The determination that petitioner wrongfully struck a handcuffed prisoner is supported by substantial evidence (Matter of Purdy v Kreisberg, 47 NY2d 354, 358; Matter of Pell v Board of Educ., 34 NY2d 222, 230-232). Issues relating to the witnesses’ credibility were for respondents to resolve (Matter of Berenhaus v Ward, 70 NY2d 436). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.